FILED
                            NOT FOR PUBLICATION                            OCT 17 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JEONG WOOK GIM, AKA Jung Sook                    No. 09-73603
Gim,
                                                 Agency No. A072-976-188
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 8, 2013**
                               Pasadena, California

Before: FERNANDEZ, PAEZ, and HURWITZ, Circuit Judges.

       Jeong Wook Gim, a South Korean citizen, petitions for review of a decision of

the Board of Immigration Appeals (“BIA”) denying his applications for withholding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal and protection under the Convention Against Torture.               We have

jurisdiction pursuant to 8 U.S.C. § 1252 and deny the petition.

      Gim’s applications were based on his opposition to South Korean military

service conscription. The conclusion by the Immigration Judge and the BIA that Gim

did not establish that he would be persecuted because of his religion if forced to return

to South Korea is supported by substantial evidence. Rather, Gim only proved that

he would be subject to the same conscription rules applicable to other South Korean

males. See Zehatye v. Gonzales, 453 F.3d 1182, 1187 (9th Cir. 2006). Nor did Gim

establish that he is more likely than not to be tortured if returned to South Korea.

      DENIED.




                                           2